Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 was filed after the mailing date of the non-final rejection on 03/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 07/28/2022 is acknowledged. Claims 8 and 9 have been withdrawn and new claims 13-17 have been added. It is noted that the status of withdrawn claims 8 and 9 are incorrectly stated as “(previously presented)”. It should be corrected as “(withdrawn)”.  
Newly submitted claims 15-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Invention I, claims 1-14 (with claims 8 and 9 being withdrawn as non-elected species) and invention II, claims 15-17, are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed in claim 17 (correspond to the elected species of claim 10) can be practiced with another materially different product and commercially available sunscreen product.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15-17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03.
Claims 1-7 and 10-14 are under examination in the instant office action.

Rejections withdrawn
Applicant’s amendments and arguments filed on 07/28/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collin et al. (US 6,325,994 B1).
Collin et al. teach cosmetic anti-sun (column 1, line 14 and claim 39) composition, in form of water-in-oil emulsion or oil-in-water emulsion (column 6, line 63), comprising a lipophilic crosslinked (column 2, line 57-58) tert-butylstyrene/C1-10 alkyl methacrylate/C1-10 alkyl acrylate copolymer as a styrene/acrylate dissolved in a liquid fatty phase and water resistant (title, abstract, column 2, line 5-7, and column 3, line 12-23) (the claimed organic liquid) and pigment such as TiO2 (column 5, line 64-66) (the claimed solid particle in the instant claim 3), sunscreen (the instant claim 11), water soluble thickeners (column 6, line 36 and example 1) (the instant claim 4), with surfactant being optional (column 6, line 35-37) (the instant claims 6 and 7).

Response to Applicants’ arguments:
Applicants argue that Collin et al. do not teach the claimed thickening of the organic solvent by the crosslinked methacrylate copolymer. 
However, this argument is not deemed persuasive. As stated above and in the previous office action, Collin et al. teach water-in-oil emulsion or oil-in-water emulsion comprising the same lipophilic crosslinked tert-butylstyrene/C1-10 alkyl methacrylate/C1-10 alkyl acrylate copolymer as a styrene/acrylate dissolved in the same liquid fatty phase as claimed; thus, the same styrene/acrylate copolymer dissolved in the same liquid fatty phase as claimed would necessarily have the same thickening effect.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Collin et al. (US 6,325,994 B1), as applied to claims 1-7, 10, and 12, in view of Martino et al. (US 2016/0015621 A1).
The teachings of Collin et al. are discussed above and applied in the same manner.
Collin et al. do not specify the sunscreen being organic.
This deficiency is cured by Martino et al. who teaches sunscreen make-up formulations in form of emulsion (paragraph 25 and claim 2) comprising water-proofing polymer prepared from styrene and an ester of (meth)acrylic acid including butyl methacrylate and an acrylic acid homopolymer thickener (abstract and paragraph 8 and11) and sunscreen active such as para aminobenzoic acid (claim 15).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Collin et al. and Martino et al. to specify the sunscreen in the composition taught by Collin et al. including organic sunscreen. Incorporating organic sunscreen in make-up emulsion was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

New ground of rejections necessitated by Applicant’s amendment 
The new claims 13 and 14 necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "a crosslinker present in the personal care formulation in an amount of 200 mg/kg to 2000 mg/kg based on a total weight of all monomers in the cross linked (meth)acrylate copolymer" in claim 14 and the recitation of “The amount of cross-linker optionally present in the polymeric rheology modifier, based on the total weight of all monomers in the polymer, is from about 200 mg/kg to about 2000 mg/kg" in page 9, line 22-24 render claim 14 indefinite. The amount of crosslinker, according to the disclosure of the instant specification, is the crosslinked crosslinker in the cross-linked (meth)acrylate copolymer, not free crosslinker, while the crosslinker recited in claim 14 means free crosslinker according to the recitation of "a crosslinker present in the personal care formulation in an amount of 200 mg/kg to 2000 mg/kg based on a total weight of all monomers in the cross linked (meth)acrylate copolymer". Thus, it is unclear and indefinite as to how "a crosslinker present in the personal care formulation in an amount of 200 mg/kg to 2000 mg/kg based on a total weight of all monomers in the cross linked (meth)acrylate copolymer" herein are interpreted thereby.
	
To expedite the prosecution "a crosslinker present in the personal care formulation in an amount of 200 mg/kg to 2000 mg/kg based on a total weight of all monomers in the cross linked (meth)acrylate copolymer" is given their broadest reasonable interpretations by the examiner in light of the specification in the 103 rejection as “the amount of the crosslinked crosslinker in the cross-linked (meth)acrylate copolymer”.
	
The instant claim 1 is not included in the instant new ground of rejections below to avoid introducing new ground of rejections not necessitated by amendments. The rejections of claims 13 and 14 imply the rejection of claim 1 from which claims 13 and 14 depend. Please refer to:
Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1319 (Fed. Cir. 2007) (When the subject matter of dependent claims is determined to have been obvious, the broader subject matter of the claims from which they depend must also be determined to have been obvious.)

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaleta et al. (US 5,618,522). 
Kaleta et al. teach topical oil-in-water emulsion compositions with the oil phase being thickened by a particulate thickener with < about 10% solubility in oil (dissolved in oil as organic liquid according to the instant specification page 3, line 18-23) (abstract, column 1, line 61-64, column 3, line 35-45, column 5, line 24-43) such as cross-linked copolymers of methacrylic acid esters with styrene (column 7, line 1-34).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaleta et al. (US 5,618,522), as applied to claim 13, in view of Rollat et al. (US 2003/0147834 A1).
The teachings of Kaleta et al. are discussed above and applied in the same manner.
Kaleta et al. do not teach the amount of crosslinker relative to the total amount of monomers in the crosslinked copolymer, 200-2000 mg/kg (0.02-0.2% by weight).
This deficiency is cured by Rollat et al. who teach crosslinked methacrylic copolymer comprising (a) units derived from at least one monomer chosen from butyl (meth)acrylate monomers, (b) units derived from at least one monomer chosen from hydroxy alkyl (meth)acrylate monomers, and (c) optional units including styrene with from about 0.1 to about 2% by total weight of co-polymerizable mixture of crosslinking agent (abstract and paragraph 31-33).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Kaleta et al. and Rollat et al. to specify the amount of the crosslinking agent taught by Kaleta et al. being from about 0.1 to about 2% by total weight of co-polymerizable mixture. Cross-linked methacrylate and styrene copolymer being crosslinked with from about 0.1 to about 2% by total weight of co-polymerizable mixture was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Furthermore, the amount of crosslinker relative to the total amount of monomers in the crosslinked copolymer also depends on the molecular weight of the monomers and cross-linkers and the number of functional groups in each cross-linking molecule.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/28/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612